Citation Nr: 1446591	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-33 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating greater than 0 percent before October 11, 2012, and greater than 10 percent from October 11, 2012, for internal derangement of the right knee, with knee strain.

2.  Entitlement to an initial rating greater than 0 percent before October 11, 2012, and greater than 10 percent from October 11, 2012, for internal derangement of the left knee, with knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served in the Navy from June 1987 to June 1993, and in the Air Force from September 2001 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, granting service connection for internal derangement of the right and left knee, with knee strain, at a rating of 0 percent.

The Veteran's claim was remanded by the Board in July 2012 for further development.  A December 2012 rating decision by the Appeals Management Center (AMC) increased the ratings to 10 percent, effective October 11, 2012.  The issues remain before the Board because the increased ratings were not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The December 2012 decision further granted the Veteran service connection for scars, bilateral knees status post meniscectomy, effective August 1, 2007, at a rating of 0 percent.  The Veteran has not appealed the assigned disability evaluation or the effective date for the grant of service connection.
 
The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

Throughout the appellate time period, the Veteran's right and left knee conditions have been shown to be manifested by a disability picture that most closely approximates that of degenerative arthritis of one major joint without incapacitating episodes and removal of semilunar cartilage; limitation of flexion of 45 degrees or less; limitation of extension of 10 degrees or more; or recurrent subluxation or lateral instability of either knee.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, but no greater, to include the time period prior to October 11, 2012, for internal derangement of the right knee, with knee strain, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, Diagnostic Code (DC) 5010-5259 (2014).

2.  The criteria for an initial disability rating of 10 percent, but no greater, to include the time period prior to October 11, 2012, for internal derangement of the left knee, with knee strain, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, Diagnostic Code (DC) 5010-5259 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for increased rating, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, the claims are "downstream" issues in that they arose from the initial grant of service connection.  Nevertheless, the AMC issued a notice letter in July 2012 that satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  A previous August 2007 letter satisfied the remaining duty to notify provisions, in that it explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in November 2007 and October 2012.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Further, the Board finds that the RO has complied with the July 2012 remand instructions to obtain a VA examination for the Veteran's knee condition to the extent possible, and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Under the December 2012 rating decision, the Veteran's right and left knee disabilities are rated under DC 5010-5259 for degenerative arthritis (DC 5010) and cartilage, semilunar, removal of, symptomatic (DC 5259) at 10 percent for the appellate time period beginning October 11, 2012.  38 C.F.R. § 4.71a, DCs 5010 and 5259 (2014).  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  Prior to the December 2012 rating decision that increased the Veteran's rating from 0 percent to 10 percent effective October 11, 2012, his disabilities were rated under DC 5257, for noncompensable (0 percent) evaluations.  38 C.F.R. § 4.71a, DC 5257 (2014).  The Veteran contends that his knee disabilities should be rated as at least 10 percent disabling and the Board agrees.

As discussed below, the Board finds that the Veteran's right and left knee disabilities are appropriately rated under DCs 5010 (degenerative arthritis) and 5259 (cartilage, semilunar, removal of, symptomatic) at 10 percent, and further, this rating is justified for the entire appellate time period, including that before October 11, 2012.  38 C.F.R. § 4.71a, DCs 5010 and 5259 (2014).  The Board does not find a rating greater than 10 percent to be warranted for either knee.  

In the Veteran's November 2007 VA exam, the Veteran reported that he tore the ACL in his left knee in physical training, in 2002, and received arthroscopic surgery.  He twisted his right knee during physical training, in 2004, resulting in an ACL tear and medial meniscal tear, and received arthroscopic surgery.  The Veteran reported suffering weekly pain flare ups for both knees, and the examiner noted that he was "moderately impaired" by the pain.  The examiner diagnosed the Veteran with internal derangement of both knees with bilateral knee strain, status post-surgery of both knees, and stated that both knees were "normal" with 140 degree flexion, and normal extension.

In April and May 2008, a VA Medical Center (VAMC) examiner noted that the Veteran had 90 degree lateral flexion in both knees.  The examiner diagnosed the Veteran with "bilateral knee mild osteoarthritis, following bilateral ACL reconstruction."  In medical exams dated September 2008, December 2008, August 2009, and March 2010, the Veteran consistently reported knee pain, generally but not always brought on by exercise.

In the Veteran's October 2012 VA exam, the Veteran stated that when he exercises a lot his knees both hurt.  If he avoids exercise the knees do not bother him but he will then begin to gain weight and feels he needs to exercise to stay healthy.  He experiences knee flare-ups of pain when exercising, walking, or turning.  The examiner reported that the Veteran stated that his knees do not really impact his ability to work at his desk job or participate in the Air National Guard.  

The examiner recorded degenerative or traumatic arthritis in both knees.  The examiner noted that the Veteran's bilateral flexion ends at 140 degrees or greater; for both knees, there was no objective evidence of painful motion and no limitation of extension.  The examiner noted that an x ray of the knees was performed in April 2008, which reflected bilateral, post ACL repair, early left medial DJD (degenerative joint disease), and bilateral, bipartite patella, and reported no change compared with April 2008 (emphasis added).

In December 2012, the Veteran's primary care physician assessed the Veteran with DJD in his knees.  At that exam, the Veteran reported knee puffiness and increased, constant pain since becoming more active with the National Guard.

The medical evidence reflects consistency in symptoms, stemming from the Veteran's right and left ACL tear and right knee medial meniscal tear and subsequent arthroscopic surgeries, from the Veteran's November 2007 VA exam to the October 2012 VA exam and December 2012 assessment.  As early as spring 2008, the Veteran was diagnosed with "bilateral knee mild osteoarthritis, following bilateral ACL reconstruction."  

The Board finds that throughout the appellate time period, the Veteran's symptoms and diagnoses are most appropriately encompassed by DC 5259-5010, as assigned by the RO's December 2012 rating decision.  DC 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic; the record consistently links the Veteran's knee pain, swelling, and other like symptoms to his knee surgeries, including the removal of meniscal cartilage.  DC 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  38 C.F.R. § 4.71a (2014).  DC 5259 contemplates symptomatology including limitation of motion, and so qualifies as the appropriate DC.  See VAOPGCPREC 9-98 (August 14, 1998) (explaining that removal of semilunar cartilage may result in complications producing loss of motion).

As such, the Board finds that the Veteran's right and left knee disabilities are appropriately rated under DCs 5010 (degenerative arthritis) and 5259 (cartilage, semilunar, removal of, symptomatic) at 10 percent.  Further, in light of the consistency of symptoms dating from as early as 2008, the Board finds the 10 percent rating is justified for the entire appellate time period, including that before October 11, 2012.  38 C.F.R. § 4.71a, DCs 5010 and 5259 (2014).  

The Board does not find a rating greater than 10 percent to be warranted at any time during the course of the appeal.  In that regard, a 10 percent rating is the highest rating available under DC 5259.  A 20 percent rating is warranted under DC 5010/5003 only for involvement of two or more major or minor joints with occasional incapacitating exacerbations.  In this case, the Veteran's separate 10 percent ratings for each knee involve only one major joint (the right and left knees) and there is no lay or medical evidence of incapacitating episodes.  As such, a rating greater than 10 percent is not warranted for either knee under DCs 5010-5259.

The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  Upon consideration of the medical evidence, including the VA exams and the Veteran's reported symptoms, the Board concludes that no higher or alternative rating under a different DC can be applied.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 38 C.F.R. § 4.14 (2014).  The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  The GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under DCs 5003 and 5257 provided that additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  

The Board has considered the Veteran's reports of instability of the right and left knees.  In that regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss symptoms associated with instability of the knees, such as his knee "giving out."  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, multiple medical professionals have found the knees to be wholly stable on examination.  In this regard, the 2007 examiner observed that both knees were stable in terms of normal functioning of the medial and collateral ligaments and the anterior and posterior cruciate ligaments.  Likewise, the 2012 examiner noted that joint stability testing revealed normal ligaments with no evidence or history of recurrent patellar subluxation or dislocation.  

Given that the sole evidence of instability of the knees is the Veteran's subjective reports of instability and that no instability has been found during multiple VA examinations and other physical examinations, the Board finds that the medical findings of a stable knee without instability substantially outweigh the Veteran's statements.  As such, the Board concludes that separate ratings for the Veteran's subjective reports of right and left knee instability under Diagnostic Code 5257 are not warranted.

Also, GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  Here, the Veteran has not reported or been assessed or diagnosed with significant limitation of flexion, limitation of extension, or functional loss of the knee.  That is, the Veteran does not have flexion is limited to 45 degrees or less or extension limited to 10 degrees or more in either knee as contemplated by compensable ratings based on limitation of motion under Diagnostic Codes 5260 and 5261.  As such, separate ratings under DCs 5260 and 5261 are not warranted.  Further, separate rating under these DCs would be for the same symptomatology as the rating assigned under Diagnostic Code 5010 contemplated painful motion.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DCs 5003, 5260 and 5261 for the Veteran's limitation of motion and instability of the knee due to knee pain does not apply.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In this case, a higher rating based on these grounds is not warranted.  The Veteran has complaints of pain and swelling.  However, the 10 percent rating assigned under the criteria of DCs 5010-5259 contemplates these problems.  Moreover, as discussed above, the Veteran has full extension and no significant limitation of flexion, even on repetition.  There is evidence of pain on movement bilaterally and swelling, weakness, and disturbance of locomotion on the right, but the Veteran maintains full muscle strength and muscle tone.  See 38 C.F.R. 4.40 (2014). 

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology shows disability that most nearly approximates that which warrants the assignment of a 10 percent disability rating for the entire appellate time period.  See 38 C.F.R. § 4.7 (2014).  As explained above, the symptoms throughout the Veteran's treatment are consistent.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  

As well, the medical evidence supports the Board's conclusion that a 10 percent rating is warranted for the period prior to October 11, 2012.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 10 percent. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right and left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's primary knee symptom is pain when exercising, with some objective weakness and swelling in the right knee and subjective instability in both.  As discussed, the Board affords more weight to the multiple findings of a stable knee by medical professionals and the other symptoms are contemplated in the current 10 percent ratings for each knee.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  


ORDER

Entitlement to an initial rating of 10 percent for internal derangement of the right and left knees, with knee strain, to include degenerative arthritis and removal of semilunar cartilage, symptomatic, and the residuals thereof, is granted for the time period preceding October 11, 2012.

Entitlement to an initial rating greater than 10 percent for internal derangement of the right and left knees, with knee strain, to include degenerative arthritis and removal of semilunar cartilage, symptomatic, and the residuals thereof, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


